Citation Nr: 1602415	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  12-30 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder, to include residual status post-left knee synovectomy, chondroplasty, and ganglion cyst removal.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to August 1991; from November 2001 to July 2003; and from October 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge in November 2015, and a hearing transcript was prepared and added to the record.

The issue of service connection for a right knee disorder has been raised by the record in a November 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's left knee disorder is related to active duty service.  


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a left knee disorder, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

With respect to a current disability, the record reflects a diagnosis of a left knee disorder.  The Veteran has also reported having symptoms of knee pain with difficulty ambulating, and he required left knee surgery in April 2006.  Given the diagnosis and the Veteran's ongoing complaints of his symptoms, the Board finds that the Veteran had demonstrated a current disability for service connection purposes.

With respect to an in-service event or injury, the Veteran sought treatment for knee pain during active duty service.  He was diagnosed with shin splints in the left leg in December 1987.  His report of medical history from July 2004 noted that he had sore knees and patellofemoral syndrome that required medication.  The Veteran also reported having ongoing knee pain since active duty service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  As such, the Board finds that the Veteran has established an in-service event or injury for service connection purposes.

With respect to a nexus between the Veteran's left knee disorder and active duty service there are conflicting medical opinions.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board affords limited probative weight to the VA examiner's opinion that he was unable to determine whether the Veteran's left knee sprain/strain originated in or was aggravated by military service.  The Board finds that the VA examiner did not make a definitive determination and did not provide sufficient rationale for the stated opinion.  For these reasons, the Board affords this opinion limited probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).

Conversely, the Board finds that the Veteran's private physician's opinion from November 2015 that the Veteran's left knee disorder manifested during active duty service deserves highly probative value.  The Board notes that the doctor has had a treatment relationship with the Veteran for at least six years.  Moreover, the opinion is also based on a review of the Veteran's claims file, including service treatment records.  See Nieves-Rodriguez, 22 Vet. App. 295.  

Based on the foregoing, the Board finds the evidence is at least in relative equipoise regarding whether the Veteran's left knee disorder is causally or etiologically related to active duty service.  Therefore, service connection for a left knee disorder is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a left knee disorder, to include residual status post-left knee synovectomy, chondroplasty, and ganglion cyst removal, is granted



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


